         Case 1:17-cv-00099-JKB Document 260 Filed 11/08/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                      *

       Plaintiff,                              *

       v.                                      *                CIVIL NO. JKB-17-0099

BALTIMORE POLICE DEPARTMENT, *
et al.,
        Defendants.          *
                           o0o

     BALTIMORE POLICE DPEARTMENT’S CERTIFICATION REGARDING
    USE OF FORCE/FAIR AND IMPARTIAL POLICING I TRAINING DELIVERY
       The Consent Decree mandates that “BPD will provide all current officers with use of force

training as determined by the Monitoring Plan and in conformance with the terms of this

Agreement.” ECF No. 2-2 (as modified by ECF No. 39), ¶ 166. This training is required to include

“[p]roper use of force decision-making under a critical-thinking, decision-making model … [r]ole-

playing scenarios and interactive exercises that illustrate proper use of force decision-making,

including training on the importance of peer intervention; [t]he Fourth Amendment and related

law; [and, d]e-escalation techniques, both verbal and tactical …” CD Paragraphs 166 – 168. Id.

        The Updated Second-Year Monitoring Plan, see ECF No. 243-1, (approved ECF No. 245,

herein “Monitoring Plan”), requires the Baltimore Police Department (“BPD”) to certify that it has

delivered Use of Force/Fair and Impartial Policing I training to its membership. Specifically, the

Monitoring Plan requires

       BPD will certify to the Court that all eligible BPD officers have successfully
       completed the required UOF/FIP I Training. To the extent that some officers who
       should have completed training did not, BPD will provide the Court an explanation
       of the remedial efforts or disciplinary processes it utilized, or will utilize, with those
       officers.
         Case 1:17-cv-00099-JKB Document 260 Filed 11/08/19 Page 2 of 2



Monitoring Plan, Row 88. In compliance with Row 88 and the related Consent Decree provisions,

BPD submits the certificate attached as Exhibit 1.



Dated: November 8, 2019                              Respectfully submitted,

                                                            /s/
                                                     __________________________________________________________________________________________________________________________________________________________________________________




                                                     ANDRE M. DAVIS
                                                     City Solicitor

                                                     SUZANNE SANGREE
                                                     DANIEL C. BECK
                                                     ELISABETH S. WALDEN
                                                     KRISTIN E. BLUMER
                                                     KAY N. HARDING
                                                     NATALIE R. AMATO
                                                     Baltimore City Department of Law
                                                     100 N. Holliday Street, Suite 100
                                                     Baltimore, Maryland 21202
                                                     T 443.388.2190
                                                     F 410.396.2126

                                                     Counsel for Police Department of Baltimore
                                                     City and Mayor and City Council of
                                                     Baltimore
